           Case 2:17-cv-03711-TJS Document 98 Filed 08/10/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


    SEB INVESTMENT MANAGEMENT AB,                         Civ. A. No. 2:17-CV-3711-TJS
    Individually and on Behalf of All Others
    Similarly Situated,                                   ELECTRONICALLY FILED

                                Plaintiff,

          v.

    ENDO INTERNATIONAL PLC, et al.,

                                Defendants.



                     LEAD PLAINTIFF’S UNOPPOSED MOTION FOR
                        APPROVAL OF DISTRIBUTION PLAN

         Lead Plaintiff SEB Investment Management AB hereby moves this Court, pursuant to

Federal Rule of Civil Procedure 23, for entry of an order which will, inter alia: (i) approve the

administrative determinations of the Court-appointed Claims Administrator, JND Legal

Administration (“JND”), accepting and rejecting Claims submitted in connection with the

Settlement reached in the above-captioned Action as set forth in the Declaration of Luiggy Segura

in Support of Lead Plaintiff’s Unopposed Motion for Approval of Distribution Plan (“Segura

Declaration”) attached hereto as Exhibit 1;1 (ii) approve payment of $205,799.91 from the Net

Settlement Fund to JND for its outstanding fees and expenses incurred in connection with the

administration of the Settlement and its estimate for the work to be performed in connection with

the Initial Distribution of the Net Settlement Fund; (iii) direct the Initial Distribution of the Net

Settlement Fund to Claimants whose Claims are accepted by JND as valid and approved by the


1
        Capitalized terms not defined herein shall have the meanings ascribed to them in the Segura
Declaration and in the Stipulation and Agreement of Settlement dated August 22, 2019 previously
filed with the Court (ECF No. 83-2) (“Stipulation”).


                                                 1
          Case 2:17-cv-03711-TJS Document 98 Filed 08/10/21 Page 2 of 5




Court (“Authorized Claimants”) in accordance with the Distribution Plan set forth in the Segura

Declaration, while maintaining a Reserve for any contingencies that may arise; (iv) direct that

distribution checks issued in the Initial Distribution state that the check must be cashed within

ninety (90) days after the issue date; (v) direct that Authorized Claimants will forfeit all recovery

from the Settlement if they fail to cash their distribution checks in a timely manner; (vi) approve

the recommended plan for re-distribution and/or contribution of any funds remaining in the Net

Settlement Fund following the Initial Distribution; (vii) release claims related to the administration

process; (viii) authorize the destruction of Claims and supporting documents as set forth in the

Segura Declaration; and (ix) provide that the Court retains jurisdiction to consider any further

applications concerning the administration of the Settlement, and such other and further relief as

this Court deems appropriate.

       This unopposed Motion is based on the accompanying Memorandum of Law and the

Segura Declaration (Exhibit 1). The [Proposed] Order Approving Distribution Plan is also

submitted herewith

       Lead Counsel has provided Defendants advance notice of this Motion. This Motion is

unopposed by Defendants.2




2
        Defendants have no role in or responsibility for the administration of the Settlement Fund
or processing of Claims, including determinations as to the validity of Claims or the distribution
of the Net Settlement Fund. See Stipulation, ¶ 23. (“[N]one of Defendants, nor any of the other
Defendant Releasees, shall have any involvement in or any responsibility, authority or liability
whatsoever for the selection of the Claims Administrator, the Plan of Allocation, the administration
of the Settlement, the Claims process, or disbursement of the Net Settlement Fund, and shall have
no liability whatsoever to any person or entity, including, but not limited to, Lead Plaintiff, any
other Settlement Class Members or Plaintiffs’ Counsel in connection with the foregoing.”).


                                                  2
        Case 2:17-cv-03711-TJS Document 98 Filed 08/10/21 Page 3 of 5




Dated: August 10, 2021             Respectfully submitted,

                                   KESSLER TOPAZ MELTZER
                                     & CHECK, LLP


                                   s/ Sharan Nirmul
                                   Sharan Nirmul (PA # 90751)
                                   Johnston de F. Whitman, Jr. (PA # 207914)
                                   Margaret E. Mazzeo (PA # 312075)
                                   Michelle M. Newcomer (PA # 200364)
                                   Evan R. Hoey (PA # 324522)
                                   280 King of Prussia Road
                                   Radnor, PA 19087
                                   Telephone: (610) 667-7706
                                   Facsimile: (610) 667-7056
                                   snirmul@ktmc.com
                                   jwhitman@ktmc.com
                                   mmazzeo@ktmc.com
                                   mnewcomer@ktmc.com
                                   ehoey@ktmc.com

                                   Counsel for Lead Plaintiff SEB Investment
                                   Management AB and the Settlement Class




                                      3
  Case 2:17-cv-03711-TJS Document 98 Filed 08/10/21 Page 4 of 5




                        CERTIFICATE OF COUNSEL

Pursuant to Local Rule 7.1(b), it is hereby certified that this motion is unopposed.




                                      s/ Sharan Nirmul
                                      Sharan Nirmul




                                         4
          Case 2:17-cv-03711-TJS Document 98 Filed 08/10/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Sharan Nirmul, hereby certify that on August 10, 2021, a true and correct copy of the

foregoing motion and supporting documents has been electronically filed with the Clerk of Court,

is available for viewing and downloading from the ECF system, and will be served by operation

of the Court’s ECF system to all counsel of record.



                                             s/ Sharan Nirmul
                                             Sharan Nirmul




                                                5
